Citation Nr: 1708571	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for a prostate condition, to include as due to  herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed.  


FINDING OF FACT

In March 2017, the Veteran notified the Board of his intention to withdraw his claims for service connection for a heart condition and service connection for a prostate condition.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue regarding service connection for a heart condition by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).

2.  The criteria for withdrawal of the issue regarding service connection for a prostate condition by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §  20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In the present case, in a March 2017 statement, the Veteran requested to withdraw the issues of service connection for a prostate condition and service connection for a heart condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.


ORDER

The claim of entitlement to service connection for a heart condition is dismissed.

The claim of entitlement to service connection for a prostate condition is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


